litigation practices.   Young v. Johnny Ribeiro Bid., Inc., 106 Nev. 88, 92,
                787 P.2d 777, 779 (1990). Where the sanction imposed is within the power
                of the district court, "this court will not reverse the particular sanctions
                imposed absent a showing of abuse of discretion." Id.
                             Having considered the parties' arguments and appendices and
                the district court's May 1, 2013, order of dismissal, we conclude that the
                district court did not abuse its discretion in dismissing appellant's action.
                The record shows that the district court ordered the parties to coordinate a
                date to set an evidentiary hearing regarding the witness tampering
                allegation, but that appellant instead provided the district court with a
                proposed summary order dismissing his claims without requesting any
                such hearing. By failing to work to schedule the evidentiary hearing as
                directed by the district court, failing to object when the hearing was not
                set, and by affirmatively providing the district court with an order of
                dismissal before any such hearing was held, we conclude that appellant
                waived any right to an evidentiary hearing.     See Mahban v. MGM Grand
                Hotels, Inc., 100 Nev. 593, 596, 691 P.2d 421, 423 (1984) (concluding that
                "[a] waiver may be implied from conduct which evidences an intention to
                waive a right, or by conduct which is inconsistent with any other intention
                than to waive the right"); see also Hudson v. Horsehoe Club Operating Co.,
                112 Nev. 446, 457, 916 P.2d 786, 792 (1996). And because appellant only
                challenged the order awarding costs on the basis that it should be reversed




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                   if the dismissal order was reversed, we conclude that appellant has not
                   provided any basis for reversing the cost award.       See Edwards v.
                   Emperor's Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38
                   (2006) (explaining that this court need not consider claims that are not
                   cogently argued or supported by relevant authority).
                               Based on the foregoing, we
                               ORDER the judgment of the district court AFFIRMED. 1



                                                                          ugg-sc
                                                              Hardesty



                                                              Douglas




                   cc: Hon. Jessie Elizabeth Walsh, District Judge
                        William C. Turner, Settlement Judge
                        Sterling Law, LLC
                        Cobeaga Law Firm
                        Law Office of Martin Stanley
                        Christensen Law Offices, LLC
                        Prince & Keating, LLP
                        Eighth District Court Clerk


                          'In light of this order, we disapprove and deny the parties'
                   stipulation and joint motion for confession of error.




SUPREME COURT
      OF
    NEVADA
                                                        3
(0) 1947A aftpa,